Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 12-20, 23-24, and 26 are presented for examination. 
Claims 1-11, 21-22, 25, and 27 are cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20, 23-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,080,428. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-20, 23-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In these claims applicants mention “instance of an actor”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by these vague terms. Any ordinary skill in the art could not understand what the intent meaning of the claim invention is by using these ambiguous terms of “instance of an actor”. instance of an actor could be indefinite choices of elements which is impossible for any ordinary skill in the art would able to interpret. Similarly, examiner fail to understand what is the meets and bounds of the claim limitations by using the indefinite elements like instance of an actor. Therefore, these limitations with these ambiguous terms are indefinite with the present application. The examiner will interpret these terms and limitations with the regarding claims as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12-20, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KAPOOR et al hereafter KAPOOR (Intl. Pub. WO 2013161212 A1) and in view of KUMAR et al hereafter KUMAR (US pat. App. Pub. 20120216244).  
6.	As per claims 12, 23, 24, and 26, KAPOOR discloses a method, a runtime environment, and a non-transitory computer readable storage medium for migrating an instance of an actor of an application, the method being performed by a target runtime environment, the method comprising: identifying security attributes that enable an initiating runtime environment for migration of the instance of the actor (paragraphs: 48-51; wherein it describes sending an instance of an actor from one platform to another under the target runtime environment that identifies security attributes that starting the runtime environment of sending the instance); obtaining data necessary to instantiate the instance of the actor from the initiating runtime environment based on the identified security attributes (paragraphs: 37-40, and 55-56; wherein it elaborates gathering data requires for instantiating the instance of actor from the starting runtime platform based on the identified security attributes); and instantiating the instance of the actor when an authorization policy of the target runtime environment for the instance of the actor is fulfilled, thereby allowing the instance of the actor access to at least one resource object (paragraphs: 43-46; wherein it discusses that instantiating the instance of the actor when an authorization policy of the target runtime environment for the instance of the actor is satisfied and allowing the instance of the actor access to at least one resource content). Although, KAPOOR discusses initiating runtime environment for migration of the instance of the actor. He does not specifically mention to select the target runtime environment. However, in the same field of endeavor, KUMAR discloses to select the target runtime environment (paragraphs: 10, 14-15, 54-55, and 122). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated KUMAR’s teachings to select the target runtime environment with the teachings of KAPOOR, for the purpose of effectively protecting the instance of actor from unauthorized intruders.
7.	As per claim 13, KAPOOR discloses the method, wherein instantiating the instance of the actor access comprises: verifying, according to the authorization policy, authenticity of the data necessary to instantiate the instance of the actor (paragraphs: 6, 29).
8.	As per claim 14, KAPOOR discloses the method, wherein instantiating the instance of the actor access comprises: verifying ownership of required attributes from the data necessary to instantiate the instance of the actor (paragraphs: 40, 45).
9.	As per claim 15, KAPOOR discloses the method, wherein verifying ownership of the required attributes comprises: performing authentication verification with the instantiating runtime environment (paragraphs: 37, 49).
10.	As per claim 16, KAPOOR discloses the method, wherein the instance of the actor is blocked from execution on the target runtime environment when any of the verifying fails (paragraphs: 15, 21).
11.	As per claim 17, KAPOOR discloses the method, further comprising: preventing the instance of the actor from accessing the at least one resource object when the authorization policy is not fulfilled (paragraphs: 41, 44).
12.	As per claim 18, KAPOOR discloses the method, further comprising: notifying the initiating runtime environment of unsuccessful migration of the instance of the actor in response to having blocked the instance of the actor from execution or having prevented the instance of the actor from accessing the at least one resource object (paragraphs: 19, 38).
13.	As per claim 19, KAPOOR discloses the method, comprising: selecting, based on obtained security attributes for a set of other target runtime environments, another target runtime environment from the set of target runtime environments for migration of the instance of the actor; and migrating the instance of the actor to the selected another target runtime environment once having selected the another target runtime environment in response to having blocked the instance of the actor from execution (paragraphs: 46, 50, 54).
14.	As per claim 20, KAPOOR discloses the method, wherein the authorization policy defines which actor, which of the at least one resource object, and which operation attributes that need to be fulfilled for the actor to access the at least one resource object of the target runtime environment (paragraphs: 20, 39, 56).
Citation of References
15. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Majaniemi (US pat. app. Pub. 20160248810): discusses receiving a request from a second application to access information from a first application, said first and second applications installed on a user equipment, and in response to said request, determining whether said second application is operating in accordance with at least one rule.  
Jaeger et al (US pat. App. Pub. 20140237576): elaborates that  remotely verifying (e.g., analytic) integrity of a system. Specifically, at startup of the system an access control policy that sets forth information flows within the system is read and a set of trusted subjects that interact with a target application in the system is determined. Based on the access information flows and the set of trusted subjects, an information flow graph of the system is constructed. At runtime of the target application, runtime information and program code loaded into the set of trusted subjects are measured. Measuring the program code that is loaded allows the remote party to verify that the program code is "expected" program code for the set of trusted subjects. 
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436